--------------------------------------------------------------------------------

Exhibit 10.5
 
RESIGNATION AGREEMENT AND GENERAL RELEASE


This Resignation Agreement and General Release (“Agreement”) is made and entered
into this 31st day of October, 2013,  by and between Charles M. Newell (“Mr.
Newell”) and LMI Aerospace, Inc., including its wholly-owned subsidiaries and
affiliates, (“LMI”), each a “Party” and collectively “the Parties”.


RECITALS


WHEREAS, Mr. Newell was employed by LMI as a Co-President of its Aerostructures
Division under the terms of an Employment Agreement (“Employment Agreement”)
which became effective January 1, 2013;


WHEREAS, Mr. Newell has submitted his resignation effective October 31, 2013;


WHEREAS, the Parties desire that Mr. Newell’s resignation and separation be
affected in a positive and constructive manner, without any disagreements or
disputes;


WHEREAS, the Parties have agreed on a settlement covering the terms of Mr.
Newell’s resignation and separation from employment from LMI; and


WHEREAS, the Parties desire to reduce their settlement agreement to writing.


TERMS


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, the adequacy and sufficiency of which are hereby
acknowledged and confessed, the undersigned Parties do hereby promise, covenant
and agree as follows:


1.            Resignation Date.  Mr. Newell’s resignation from LMI and all
positions Mr. Newell holds or has held with LMI or any of its subsidiaries or
affiliates is effective October 31, 2013 (“Resignation Date”).


2.            Compensation and Benefits.  Except for the payments described in
this Agreement, Mr. Newell acknowledges that he has received all compensation
and employee benefits to which he is otherwise entitled and that all other pay
and benefits shall cease as of the Resignation Date.


a.      Salary Compensation through the Resignation Date.  Regardless of whether
Mr. Newell executes this Agreement and to the extent that Mr. Newell has not
already received payment, LMI shall ensure to Mr. Newell the payment of all: (i)
all unpaid base compensation to which he is otherwise entitled at his current
rate and status (“Base Salary”) as of the Resignation Date, for all time worked
through the Resignation Date.
1

--------------------------------------------------------------------------------


b.      Bonus.  LMI shall pay to Mr. Newell a bonus of Six Hundred Sixteen
Thousand Dollars $616,000 (“Bonus Payment”), which shall not be considered, for
any purpose, a Performance Bonus.  The compensation described in this section 2,
is in full accord and satisfaction and inclusive of, any bonus, commission, or
other incentive pay due to Mr. Newell for employment up to and including the
Resignation Date.  The Bonus Payment will be paid in a lump sum amount, less any
required withholdings, to an escrow agent on the Resignation Date. .  Except as
explicitly provided for in this Agreement, Mr. Newell shall have no right to any
further payments by LMI, including payment of bonuses, commissions, deferred
compensation, or any other incentive payments including any Performance Bonus or
Annual Profit Sharing Bonus.
 
c.      Severance.  Pursuant to the terms of his Employment Agreement, Mr.
Newell will be entitled to the total gross amount of One Hundred Seventy Five
Thousand Dollars ($175,000.00) (“Resignation Payment”) on the date which is six
(6) months and one (1) day after the Resignation Date or, if earlier, the date
of Mr. Newell’s death (the “Payment Date”).  The Resignation Payment will be
provided in a lump sum amount, less any required withholdings, to an escrow
agent on the Resignation Date.  Ordinary payroll deductions, including but not
limited to federal and state income taxes and social security withholding, shall
be made from the Resignation Payment.


d.      Escrow.  The amounts set forth in (b) and (c) above shall be held in
escrow, in separate accounts, by an agent of Mr. Newell’s choosing.  The amount
in (b) shall be released only after expiration of the revocation period
identified in Section 4 (f) of this Agreement having occurred and without Mr.
Newell having revoked this Agreement. The amount in (c) shall be released on the
Payment Date, as required by Internal Revenue Code, section 409 (a).


3.             Releases.


a.      In consideration of the stipulations and covenants made hereunder and
the release provided herein by Mr. Newell in addition to other consideration,
the receipt and sufficiency of which is hereby acknowledged, LMI, with the
intent of binding itself, its  affiliates, subsidiaries and other related
companies, including, without limitation, each of their executive officers and
directors (the “LMI Releasing Parties”), hereby releases and forever discharges
Mr. Newell and his successors, heirs, assigns, attorneys, and family members,
from and against any and all liabilities, claims, grievances, demands, charges,
actions and causes of action whatsoever, including but not limited to, any and
all claims, which an LMI Releasing Party had, now has, or may hereafter have,
whether known or unknown, absolute or contingent, asserted or unasserted, at law
or in equity, arising out of any event, action or omission, as well as those
consequences thereof that may hereafter develop and those that have already
developed or are now apparent (the “Released LMI Claims”). Notwithstanding the
foregoing, nothing in this Agreement will release or discharge any Released LMI
Claim: (a) under or pursuant to the Membership Interest Purchase Agreement among
LMI Aerospace, Inc. Valent Aerostructures, LLC and Its Members, dated December
5, 2012; (b) under or pursuant to the Escrow Agreement dated as of December 28,
2012 or the escrowed funds thereunder; (c) under or pursuant to this Agreement,
the Independent Contractor Agreement, the Mutual Release and Settlement
Agreement, Mutual Non-Disclosure Agreement or Amendment to Escrow Agreement each
dated as of the date hereof between the Parties; or (d) otherwise involving
fraud or willful misconduct occurring after the Effective Date of this
Agreement.
2

--------------------------------------------------------------------------------


b.      In consideration of the payments and other benefits provided by this
Agreement and the stipulations and covenants made hereunder, Mr. Newell, with
the intent of binding himself and his successors, heirs, assigns, attorneys, and
family members (the “Newell Releasing Parties”), hereby releases and forever
discharges LMI, and its affiliates, subsidiaries and other related companies,
including, without limitation, each of their officers, shareholders, partners,
directors, agents, representatives, attorneys and employees (the “Released
Parties”) from and against any and all liabilities, claims, grievances, demands,
charges, actions and causes of action whatsoever, including but not limited to,
any and all claims, which any Newell Releasing Party had, now has, or may
hereafter have, whether known or unknown, absolute or contingent, asserted or
unasserted, at law or in equity, arising out of any event, action or omission,
as well as those consequences thereof that may hereafter develop and those that
have already developed or are now apparent (the “Released Newell Claims”). The
Released Newell Claims include, without limitation, any and all claims arising
out of or pursuant to the Age Discrimination in Employment Act of 1967 as
amended, 29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1991, 42 U.S.C. §
1981(a) et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101
et seq.; the Missouri Human Rights Act, Mo. Rev. Stat. § 213.010 et seq.; the
Missouri Service Letter Statute Mo. Rev. Stat. § 290.140; and any and all other
statutes or ordinances, and any and all claims arising under or pursuant to
common law or contract.  Notwithstanding the foregoing, nothing in this
Agreement will release or discharge any Released Newell Claim (a) with respect
to Mr. Newell’s rights as Seller’s Representative under or pursuant to the
Membership Interest Purchase Agreement among LMI Aerospace, Inc. Valent
Aerostructures, LLC and Its Members, dated December 5, 2012, (b) under or
pursuant to the Escrow Agreement dated as of December 28, 2012 or the escrowed
funds thereunder, (c) the continuing ownership of any shares of stock of LMI,
provided such Claim(s) arise out of or relate to actions occurring after the
Effective Date of this Agreement., (d) under or pursuant to this Agreement, the
Independent Contractor Agreement, with respect to Mr. Newell’s rights as
Seller’s Representative under or pursuant to the Mutual Release and Settlement
Agreement, Mutual Non-Disclosure Agreement. or Amendment to Escrow Agreement
each dated as of the date hereof between the Parties or (e) otherwise involving
fraud or willful misconduct occurring after the Effective Date of this
Agreement.
 
c.      The Parties expressly waive the benefit of any statute or rule of law
which, if applied to this Agreement, would otherwise exclude from its binding
effect any claims not known by such Party to exist.
 
d.      The Parties promise never to file any lawsuit or initiate any other
legal action based on a claim purportedly released by this Agreement, and will
withdraw with prejudice any such lawsuit or other legal action that may already
be pending.
 
e.      Mr. Newell promises never to seek or accept any damages, remedies, or
other relief for himself personally (any right to which he hereby waives) by
prosecuting an administrative charge, or otherwise, with respect to any claim
purportedly released by this Agreement.
 
f.      Mr. Newell represents that no Released Newell Claims are pending in any
court, administrative agency, commission or other forum relating directly or
indirectly to his employment by LMI.  LMI represents that no Released LMI Claims
are pending in any court, administrative agency, commission or other forum
relating directly or indirectly to his employment by LMI.
3

--------------------------------------------------------------------------------


g.      Mr. Newell understands that he is releasing claims that he may not know
about at this time and that is his intent.
 
h.      Notwithstanding the foregoing, nothing in this Agreement shall:
 
(i)            Interfere with Mr. Newell’s right to file a charge with the Equal
Employment Opportunity Commission (“EEOC”), or participate in an EEOC proceeding
or to engage in any activity or make any filing or claim that may be made or
permitted under federal or state law and that cannot be waived by this
Agreement. However, Mr. Newell agrees to waive any right to recover or accept
any money damages or personal relief upon the filing of any such administrative
or judicial charges or complaints by Mr. Newell or by anyone else on his behalf.


(ii)            Interfere with Mr. Newell’s right to challenge the validity,
enforceability, or knowing and voluntary nature, of this release under the Age
Discrimination in Employment Act of 1967 (“ADEA”).


i.      If any person brings any claim contrary to the above releases and
waivers of claims provided in Sections 4 (a) and (f) (except for any action
brought pursuant to Section 2 (h)(ii) to challenge the validity, enforceability,
or knowing and voluntary nature of the general release provided in Section 2 (a)
and (f).  pursuant to the ADEA or any charge of discrimination filed with the
EEOC), then any party, including any Released Party(ies), who are defendant to
that action shall be entitled to reimbursement from the party(ies) who brought
such claim or action for costs and attorneys’ fees incurred in defense of that
claim.


j.      This Release does not discharge the Parties from obligations they have
under this Agreement.  Mr. Newell also waives any rights to, or to be considered
for, future employment with LMI.
 
4.            Provisions Relating to ADEA Release.  Mr. Newell understands that
the foregoing general release of claims also releases any claims that Mr. Newell
may have against any Released Party under the Age Discrimination in Employment
Act of 1967.  Mr. Newell represents that he is aware, understands and agree
that:
 
a.      The claims released in Sections 2 (a) and (f) above includes all claims
he has or may have arising out of or related to the Age Discrimination in
Employment Act (the “ADEA”).
 
b.      Those claims waived, released and discharged in Sections 2 (a) and (f)
above do not include any claims that may arise after the Date of this Agreement;
 
c.      The Resignation Payment provided pursuant to Section 3 provides
consideration that Mr. Newell was not entitled to receive before signing this
Agreement;
 
d.      Mr. Newell has at least twenty-one (21) days within which to consider
this Agreement, which period commenced on October 31, 2013;
 
e.      Mr. Newell is advised to consult with an attorney regarding, and before
signing, this Agreement;
4

--------------------------------------------------------------------------------


f.      Mr. Newell may revoke this Agreement at any time within seven (7) days
after the day he signs it, and this document will not become effective or
enforceable and no payments or benefits under this Agreement will be payable
until at least the eighth day after the Date of this Agreement, on which day
(the “Effective Date”), this Agreement will automatically become effective and
enforceable unless revoked within that seven-day period.  Should Mr. Newell
decide to revoke this Agreement, notice must be hand-delivered via courier to
the Executive Legal Director of the Company at 411 Fountain Lakes Blvd. St.
Charles, MO 63301 no later than close of business on the seventh (7th) day after
execution of this Agreement; and
 
g.      This Agreement is not being provided in connection with a uniform or
standard group employment termination or exit incentive program.
 
5.             Continuation of Obligations.


a.      As a party to an Employment Agreement with LMI, Mr. Newell has certain
continuing obligations to LMI including specific obligations relating to
non-disclosure, confidentiality and non-solicitation as specified in the
Employment Agreement.


b.     The Parties agree that nothing in this Agreement alters the obligations
of Mr. Newell in Section 7 of the Employment Agreement.  Accordingly, such
provisions will continue in full force and effect regardless of any provision of
this Agreement and regardless of whether Mr. Newell executes this document or
not.


c.  To the extent that any other oral or written employment contract(s)
previously existing between LMI or any of its subsidiaries or affiliates and Mr.
Newell existed, they and the other obligations of all parties thereunder are
hereby terminated and are of no further force or effect.


d.  Notwithstanding anything else in this Agreement, the Employment Agreement or
any other agreement to which Mr. Newell and LMI are parties, Mr. Newell shall be
permitted to hire as an employee or engage as a consultant, directly or
indirectly, Deb Guse and/or Chip Newell at any time after the date which is 90
days from the date hereof.


6.            Return of LMI Property.  Mr. Newell hereby warrants that he has
returned to the LMI all LMI property and documents in his possession and control
including, but not limited to, LMI files and, notes, records, computer recorded
information, tangible property, credit cards, entry cards, pagers,
identification badges, and keys, and all other equipment and property issued by
LMI to Mr. Newell, including, but not limited to, any materials of any kind
which contain or embody any proprietary or confidential Information.
 Notwithstanding the foregoing, LMI shall provide to Mr. Newell, and Mr. Newell
shall be entitled to retain, a copy of his personal e-mail files and those
relating to Tech Investments, LLC, provided such emails do not contain any LMI
Confidential or Proprietary Information.
5

--------------------------------------------------------------------------------


7.            Confidentiality.  The Parties agree that the existence and terms
of this Agreement are confidential.  Neither Party shall at any time, without
the prior written authorization of the other Party, directly or indirectly,
discuss with or disclose to anyone (other than to a spouse,  attorneys,
financial advisors or auditors and or as otherwise required by law), the terms
or existence of this Agreement. The provisions of this paragraph shall
specifically include any disclosure of the existence of this Agreement, the
amount of monetary payment, and all the terms of this Agreement.  It is
expressly understood and agreed that any breach of this paragraph by shall
constitute a material breach of this Agreement.  Notwithstanding the foregoing,
Mr. Newell acknowledges his understanding that federal securities law may
require that the terms of this Agreement be disclosed by LMI and such disclosure
shall not in any way be deemed to be a breach under this Section.


8.           No Assignment.  Each of Mr. Newell and LMI represents and warrants
to the other party that that he or it has not sold, assigned, transferred,
conveyed or otherwise disposed of to any third party by operation of law or
otherwise, any liabilities, claims, grievances, demands, actions or causes of
action of any nature relating to the matter covered by this Agreement.


9.            Non-Disparagement.  Each Party shall refrain from making any
derogatory, disparaging or negative comments, written or oral and whether true
or untrue, about the other, or any of the Released Parties, to the press, to
present or former employees, customers, or suppliers, to any individual or
entity with whom or which either Party has a current or prospective business
relationship, or to anyone else which could adversely affect the conduct of the
other Party’s business or reputation; provided, however, that solely for
purposes of this Section 10, the term “Party” shall when referring to LMI mean
the directors and executive officers of LMI.  Nothing in this paragraph
prohibits either Party from complying with a court order or lawful subpoena that
such Party has not caused to be issued.


10.         Choice of Law and Venue.  The Parties agree that this Agreement
shall be construed pursuant to the laws of the State of Missouri.  The Parties
further agree that any dispute related to this Agreement or its application,
interpretation or enforcement shall be resolved only in the United States
District Court for the Eastern District of Missouri, or in the Circuit Court of
St. Charles County, Missouri.


11.         Non-Admission.  Both Parties to this Agreement agree that its
existence and payments are not an admission of any wrongdoing, unlawful conduct
or liability by either Party and both Parties agree not to assert that this
Agreement is an admission of wrongdoing or liability.  The Parties agree that
this Agreement is a compromise and settlement of claims.


12.         Construction; Costs and Attorneys’ Fees for Enforcement by LMI.  The
Parties agree that each Party shall bear its own costs and attorneys’ fees
incurred in any way with respect to the subject of this Agreement.  The Parties
further agree that this Agreement shall not be construed so as to render any
Party as the prevailing Party for purposes of any statute or otherwise.  Should
a Party take any action to enforce any term or condition of this Agreement
against any breach or threatened breach by the other Party, then the
non-prevailing Party in any such action agrees that he or it will pay all costs
and expenses associated with such action of the prevailing Party, including
reasonable attorneys’ fees and related costs and expenses.


13.          Acceptance.  Mr. Newell acknowledges that he has been given twenty
one (21) days from the date he receives this Agreement to consider, sign and
accept it.  Mr. Newell further acknowledges and agrees that this period
constitutes a reasonable amount of time during which to consider this Agreement.
6

--------------------------------------------------------------------------------


14.         No Other Inducement.  Mr. Newell represents and warrants that no
promise or inducement has been offered or made except as set forth herein and
that this Agreement is executed without reliance upon any statement or
representation by LMI or any person acting on its behalf.


15.         Severability.In the event that any provision of this Agreement
becomes or is declared by a Court of competent jurisdiction to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision.


16.         Entire Agreement.  This Agreement and the Employment Agreement
constitute the full and complete agreement between Mr. Newell and LMI with
respect to the subject matter hereof.  No other agreement whether oral or
written shall be construed to alter the terms of this Agreement.  Mr. Newell
expressly acknowledges that paragraphs 7, 8, 9, 10 and 17 of the Employment
Agreement, which survive the termination of his employment with LMI, remain in
full force and effect.


IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the date
written below.


Charles M. Newell
 
LMI Aerospace, Inc.
 
 
 
/s/  Charles M. Newell
By
 /s/  Lawrence E. Dickinson
 
 
 
Date: 10/31/2013
Date: 10/31/2013

 
 
7

--------------------------------------------------------------------------------